DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brindl et al (U.S. Patent No. 8,746,362) in view of Cordeiro (U.S. Patent Application Publication No. 2003/0192400).
As to Claim 1, Bindl discloses a circle drive for rotating a blade on a draft frame of a motor grader, comprising: 
A circle gear (25) configured to support the blade, the circle gear including internal splines; 
A worm wheel (42) operatively coupled to the circle gear to drive the circle gear; 
A torque dividing arrangement configured to distribute a driving torque to a plurality of locations about the worm wheel, the torque dividing arrangement comprising: 
A set of shafts (Shafts containing 40 in the left and right) positioned about the worm wheel, including a first shaft (Left shaft containing 40) and a second shaft (Right shaft containing 40); 
A set of worm gears (Left 40, Right 40) meshed with the worm wheel (42), including a first worm gear positioned on the first shaft and a second worm gear positioned on the second shaft; and 
A single input element (48) provided on the first shaft (Left shaft containing 40), the single input element configured to provide a driving torque that drives the set of shafts and the set of worm gears to drive the circle gear and thus rotate the blade.
However, Bindl is silent about a torque dividing gear set arranged on one or more of the set of shafts to rotationally couple the set of shafts to one another; and the single input element provided on the first shaft, the single input element configured to provide a driving torque that drives the set of shafts, through the torque dividing gear set. Cordeiro discloses a torque dividing gear set (30, 32) arranged on one or more of the set of shafts (Left 16, Right 16) to rotationally couple the set of shafts to one another; and the single input element provided on the first shaft, a single input element (Left 15) configured to provide a driving torque that drives the set of shafts, through the torque dividing gear set (30, 32). Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a torque dividing gear set arranged on one or more of the set of shafts to rotationally couple the set of shafts to one another; and the single input element provided on the first shaft, the single input element configured to provide a driving torque that drives the set of shafts, through the torque dividing gear set. The motivation would have been to assist the movement of all gears simultaneously. 
As to Claim 2, Bindl as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Bindl as modified also teaches further comprising an output gear (44) mounted coaxially to the worm wheel, the output gear being meshed with the internal splines of the circle gear to provide the operative couple from the worm wheel to the circle gear (Figure 2).
As to Claim 3, Bindl as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Bindl as modified also teaches wherein the set of shafts includes a third shaft (Cordeiro: 31) coupled to the first shaft and coupled to the second shaft, the third shaft configured to be rotationally driven by rotation of the first shaft, and the third shaft configured to rotationally drive rotation of the second shaft.
As to Claim 4, Bindl as modified teaches the invention of Claim 3 (Refer to Claim 3 discussion). Bindl as modified also teaches wherein the torque dividing gear set comprises a first bevel gear set (Cordeiro: Left 30, 32) coupling the first shaft with the third shaft; and a second bevel gear set (Cordeiro: Right 30, 32) coupling the third shaft with the second shaft.
As to Claim 5, Bindl as modified teaches the invention of Claim 3 (Refer to Claim 3 discussion). Bindl as modified also teaches wherein the set of worm gears further includes a third worm gear (Cordeiro: 33) positioned on the third shaft.
As to Claim 6, Bindl as modified teaches the invention of Claim 5 (Refer to Claim 5 discussion). Bindl as modified also teaches wherein the third shaft (Cordeiro: 31) is arranged at right angles to both the first shaft and the second shaft.
As to Claim 7, Bindl as modified teaches the invention of Claim 5 (Refer to Claim 5 discussion). Bindl as modified also teaches wherein the first shaft, the second shaft, and the third shaft have a triangular arrangement about the worm wheel (Figure 3).
As to Claim 8, Bindl as modified teaches the invention of Claim 5 (Refer to Claim 5 discussion). Bindl as modified also teaches wherein the set of shafts includes a fourth shaft (Cordeiro: Shaft between 34 and 35) and the set of worm gears includes a fourth worm gear (Cordeiro: 34) positioned on the fourth shaft.
As to Claim 9, Bindl as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Bindl as modified also teaches wherein the set of worm gears (Figure 3) is configured to divide the driving torque from the input element substantially evenly between each of the set of worm gears for driving the worm wheel.
As to Claim 10, Bindl as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Bindl as modified also teaches wherein the input element is powered by an actuator (48) that is a sole torque input to the circle drive, and wherein each worm gear of the set of worm gears (Figure 3) bears a substantially equal tooth load while transferring the driving torque to the worm wheel.
As to Claim 11, Bindl as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Bindl as modified also teaches wherein the input element (48) is integrally formed with the first shaft and the input element has a coupler (74) configured to non-rotationally attach the input element to an output element of an actuator (48).
As to Claim 12, Bindl discloses a motor grader, comprising:
A draft frame (22) adjustably mounted on the motor grader;
A blade (20); and
A circle drive mounted on the draft frame, including:
A circle gear (25) rotationally fixed to the blade and mounted to the draft frame for rotation relative to the draft frame, the circle gear including internal splines,
A worm wheel (42) operatively coupled to the circle gear to drive the circle gear,
A set of shafts (Shafts containing 40 in the left and right) positioned about the worm wheel, including a first shaft (Left shaft containing 40) and a second shaft (Right shaft containing 40),
A set of worm gears (Left 40, Right 40) meshed with the worm wheel (42), including a first worm gear positioned on the first shaft and a second worm gear positioned on the second shaft, and
A single input element (48) provided on the first shaft (Left shaft containing 40), the single input element configured to provide a driving torque that drives the set of shafts, and the set of worm gears to drive the circle gear and thus rotate the blade.
However, Bindl is silent about a torque dividing gear set arranged on one or more of the set of shafts to rotationally couple the set of shafts to one another; and the single input element provided on the first shaft, the single input element configured to provide a driving torque that drives the set of shafts, through the torque dividing gear set. Cordeiro discloses a torque dividing gear set (30, 32) arranged on one or more of the set of shafts (Left 16, Right 16) to rotationally couple the set of shafts to one another; and the single input element provided on the first shaft, a single input element (Left 15) configured to provide a driving torque that drives the set of shafts, through the torque dividing gear set (30, 32). Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a torque dividing gear set arranged on one or more of the set of shafts to rotationally couple the set of shafts to one another; and the single input element provided on the first shaft, the single input element configured to provide a driving torque that drives the set of shafts, through the torque dividing gear set. The motivation would have been to assist the movement of all gears simultaneously. 
As to Claim 13, Bindl as modified teaches the invention of Claim 12 (Refer to Claim 12 discussion). Bindl as modified also teaches further comprising an output gear (44) mounted coaxially to the worm wheel, the output gear being meshed with the internal splines of the circle gear to provide the operative couple from the worm wheel to the circle gear.
As to Claim 14, Bindl as modified teaches the invention of Claim 12 (Refer to Claim 12 discussion). Bindl as modified also teaches wherein the set of shafts includes a third shaft (Cordeiro: 31) coupled to the first shaft and coupled to the second shaft, the third shaft configured to be rotationally driven by rotation of the first shaft, and the third shaft configured to rotationally drive rotation of the second shaft.
As to Claim 15, Bindl as modified teaches the invention of Claim 14 (Refer to Claim 14 discussion). Bindl as modified also teaches wherein the torque dividing gear set comprises a first bevel gear set (Cordeiro: Left 30, 32) coupling the first shaft with the third shaft; and a second bevel gear set (Cordeiro: Right 30, 32) coupling the third shaft with the second shaft.
As to Claim 16, Bindl as modified teaches the invention of Claim 14 (Refer to Claim 14 discussion). Bindl as modified also teaches wherein the set of worm gears further includes a third worm gear (Cordeiro: 33) positioned on the third shaft.
As to Claim 17, Bindl as modified teaches the invention of Claim 16 (Refer to Claim 16 discussion). Bindl as modified also teaches wherein the third shaft (Cordeiro: 31) is arranged at right angles to both the first shaft and the second shaft.
As to Claim 18, Bindl as modified teaches the invention of Claim 16 (Refer to Claim 16 discussion). Bindl as modified also teaches wherein the set of shafts includes a fourth shaft (Cordeiro: Shaft between 34 and 35) and the set of worm gears includes a fourth worm gear (Cordeiro: 34) positioned on the fourth shaft.
As to Claim 19, Bindl as modified teaches the invention of Claim 12 (Refer to Claim 12 discussion). Bindl as modified also teaches wherein the set of worm gears (Figure 3) is configured to divide the driving torque from the input element substantially evenly between each of the set of worm gears for driving the worm wheel.
As to Claim 20, Bindl as modified teaches the invention of Claim 12 (Refer to Claim 12 discussion). Bindl as modified also teaches wherein the input element is powered by an actuator (48) that is a sole torque input to the circle drive, and wherein each worm gear of the set of worm gears (Figure 3) bears a substantially equal tooth load while transferring the driving torque to the worm wheel.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501. The examiner can normally be reached Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678